TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00321-CV


In re Ray F. Wilson and Faye D. Wilson






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relators Ray F. Wilson and Faye D. Wilson filed with this Court a motion for
emergency relief and a petition for writ of mandamus.  We overrule relators' motion for emergency
relief and deny their petition for writ of mandamus.  See Tex. R. App. P. 52.8(a).


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 17, 2004